Title: To George Washington from Carpenter Wharton, 29 January 1777
From: Wharton, Carpenter
To: Washington, George



Sir
Philada Jany 29th 1777

I beg leave to present your Excellency with three Barrells of cornd Beef, & one Bbl Jamaica Spirits, which I flatter myself your Excellency will please to accept.
In compliance to your instructions for the filling of Magazines to the Westard in this province, I have the happiness to inform you that I have this Day receivd a letter from my Deputy, who I have appointed to execute that Business, wheren he informs me that in the course of a few Days, all the flour & Liquors, that will be necessary for the number of Men, you were pleasd to order me to provide for, will be compleated & lodgd in proper Store Houses.
I am likewise to inform your Excellency that I have four thousand Barrells Beef & Pork lodgd in this City, & at Newtown in Bucks County, Christiana Bridge, Wilmington & the Head of Elk. I shall be extreemly happy in receiving your Excellencys Orders whether you would have a Magazine of Provisions fixd at Newtown, or if it would not be more proper to have all the provision movd from thence to the Magazines, which I am filling about thirteen Miles from this City on the Lancaster Road, as it will take but two Days to remove it from thence to Corryells Ferry. I shall immediately order all the Salt provision I have in New

Castle County to Lancaster to be there stored as soon as the Roads are passible. I have appointed Commissarys on the Roads leading from the Southern States to this, by which I trust the Troops will be properly taken care of.
Genl Gates has desird me to inform you that he thinks it would be requisite, for a Magazine to be fixd at Winchester in Virginia, If your Excellency should think it proper to have one there, shall be happy in Executing your Orders. I am with due Respect your Excellencies most Obet Hume Servant

Carpenter Wharton

